DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Claim 25 recites in lines 1-2 “wherein a seal and/or an O-ring is provided on the piston” (emphasis). The limitation implies two separate sealing elements i.e. a “seal” and an “O-ring” provided on the piston. Nowhere in the written description is there a disclosure or suggestion that the piston includes a seal and an O-ring as distinct elements provided on the piston.  Rather, the written description merely submits that a seal is provided on the piston, and that said seal may be an O-ring (page 9 of the written description recites that “the outlet orifice of conical bushing 2 is able to be sealed by a piston 8, and a seal 9, in particular an O-ring, is situated on piston 8 in order to increase the tightness”).  As such, the specification fails to provide proper anteceded basis for the claimed subject matter.
Claim 32 recites “the conical bushing includes a cone section area as a contact surface for the slotted bushing adapted to tightly seal the outlet orifice” (emphasis).  That is, the claim attributes the contact surface between the cone section area and the slotted bushing as being adapted to “tightly seal the outlet orifice.”  Although the original disclosure provides a literal basis that “tight sealing” per se is “achievable if the conical bushing is pressed flat against the slotted bushing so that a surface of a conical section forms the mutual contact surface,” it does not disclose or suggest that claimed contact surface is “adapted to tightly seal the outlet orifice” as claimed.  Rather, the original disclosure attributes the seal or O-ring that may be situated on the piston as the means to seal the outlet orifice of the cone unit, see e.g. page 4. As such, the specification fails to provide proper anteceded basis for the claimed subject matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a configuration wherein a separate seal and O-ring are provided on the piston, as recited by claim 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
and/or an O-ring is provided on the piston” (emphasis).  The limitation implies two separate sealing elements i.e. a “seal” and an “O-ring” provided on the piston.  Nowhere in the written description is there a disclosure or suggestion that the piston includes a seal and an O-ring as distinct elements provided on the piston.  Rather, the written description merely submits that a seal is provided on the piston, and that said seal may be an O-ring (page 9 of the written description recites that “the outlet orifice of conical bushing 2 is able to be sealed by a piston 8, and a seal 9, in particular an O-ring, is situated on piston 8 in order to increase the tightness”).  As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 recites “the conical bushing includes a cone section area as a contact surface for the slotted bushing adapted to tightly seal the outlet orifice” (emphasis).  That is, the claim attributes the contact surface between the cone section area and the slotted bushing as being adapted to “tightly seal the outlet orifice.”  Although the original disclosure provides a literal basis that “tight sealing” per se is “achievable if the conical bushing is pressed flat against the slotted bushing so that a surface of a conical section forms the mutual contact surface,” it does not disclose or suggest that claimed contact surface is “adapted to tightly seal the outlet orifice” as claimed.  Rather, the original disclosure attributes the seal or O-ring that may be situated on the piston as the means to seal the outlet orifice of the cone unit, see e.g. page 4.  As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 33 is rejected by virtue of its dependency to claim 32.
Allowable Subject Matter
Claims 16-24, 26-31 and 34-36 are allowed.

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
Applicant argues that the specification provides antecedent basis for claim 25 (i.e. a seal and an O-ring) because it provides express antecedent basis for “a component, which is both a seal and an O-ring.”  Remarks at 6.  In response, claim 25 does not recite “a component, which is both a seal and an O-ring.” Furthermore, one having ordinary skill in the art would understand that an “O-ring” is inherently a seal, and therefore the phrase “a seal and an O-ring” must refer to multiple claim elements lest the former recitation of “a seal” become meaningless. As such, Applicant’s argument is not deemed as persuasive. 
Applicant argues that adequate written description support is provided in the specification for claim 25 that “a seal and/or an O-ring is provided on the piston” cause it provides express antecedent basis for “a component, which is both a seal and an O-ring.”  Remarks at 7-8.  In response, claim 25 does not recite “a component, which is both a seal and an O-ring.” Furthermore, one having ordinary skill in the art would understand that an “O-ring” is inherently a seal, and therefore the phrase “a seal and an O-ring” must refer to multiple claim elements lest the former recitation of “a seal” become meaningless. As such, Applicant’s argument is not deemed as persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656